UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — January 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Low Volatility Equity Fund Semiannual report 1 | 31 | 16 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Consider these risks before investing: Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. There may be times when stocks in the fund’s portfolio exhibit higher volatility than we expect, are not correlated with market movements as we expect, or underperform the markets. By selling covered call options, the fund limits its opportunity to profit from an increase in the price of the underlying portfolio securities, but continues to bear the risk of a decline in the value of these securities. The fund also risks losing all or part of the cash paid for purchasing put options. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In markets around the world, 2016 began with a sharp downturn, driven mainly by fears of weak global growth. Equity and fixed-income markets are again showing some of the negative trends seen during late summer of 2015. Generally speaking, only high-quality bonds appear to be weathering the storm. Of course, as in any downturn, attractive valuation opportunities may be emerging. While economic growth may be muted in many parts of the world, notably in China and in emerging markets, the U.S. economy appears to be among the more resilient. The unemployment rate has fallen below 5%, with some signs of moderate wage growth and solid housing market conditions. Low energy prices, while a negative for energy companies, mean more money in consumers’ pockets, helping to buoy consumption. Moreover, divergent economic policies among central banks around the globe may create potential opportunities for capturing growth. Although no one can predict where markets will head going forward, Putnam’s experienced portfolio managers are actively seeking fundamental insights to maneuver in all types of conditions, relying on a proprietary global research framework to help guide their investment decisions. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended January 31, 2016, as well as an outlook for the coming months. For questions on market turbulence, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 9–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 2 Low Volatility Equity Fund Interview with your fund’s portfolio managers What factors most influenced a volatile investment environment for stocks during the six - month reporting period ended January31, 2016? Adrian: There were wide swings within the U.S. equity market during the six-month period, with the ultimate result being a substantial correction in stock prices across the board. The period encapsulated two episodes of significant volatility. The first was in August, when global equities sold off sharply on deepening concerns about the decelerating growth of the Chinese economy and especially in response to Beijing’s efforts to restimulate domestic growth by devaluing the Chinese yuan. By early fall, however, the selloff in equities had reversed itself, with stocks advancing more than 8% during the month of October and bouncing back to levels they had enjoyed earlier in 2015. The rally was fairly short-lived though, as volatility returned to the equity market late in the year and bled through into 2016. This second major swoon in equity prices was largely the result of continuing softness in the energy sector, driven mainly by weak global demand for oil and a glut of supply. The late-in-the-period pullback may also have been a response to the long-anticipated hike in short-term interest rates, which the U.S. Federal Reserve finally announced in mid-December, thus ending an unprecedented seven-year period of accommodative monetary policy in the United States. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/16. See pages 2 and 9–10 for additional fund performance information. Index descriptions can be found on page 13. Low Volatility Equity Fund 3 For the six months ended January31, 2016, the S&P 500 Index, a broad measure of U.S. stock market performance, lost ground, returning -6.77% for the period. Given the market’s volatility, it was the more-defensive sectors, with their lower-risk profiles, that performed the best, as illustrated by telecommunication services, utilities, and consumer staples, which were the only sectors in the broader stock market to deliver positive results. In the meantime, the commodity-based energy and materials sectors continued to be the weakest performers, reflecting the anemic global economic growth environment, while the financials and health-care sectors also produced double-digit negative results. How did the fund perform during this period of market volatility? Rob: The fund performed as we would have expected during such a period of volatility. Although its absolute performance was in negative territory, the fund’s strategy of investing in stocks that tend to exhibit less volatility than the broader market proved beneficial to its relative results. The fund returned –6.91% for the six months ended January31, 2016, slightly underperforming its S&P 500 benchmark. Adrian and I run the fund on a sector-neutral basis, meaning that we maintain the fund’s sector allocations in line with those of our benchmark, and we do not seek to generate excess returns by over- or under-emphasizing our investments in different economic sectors. Instead, we seek outperformance through the process of individual stock Allocations are shown as a percentage of the fund’s net assets as of 1/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. *The unclassified sector includes exchange-traded funds and other securities not able to be classified by sector. 4 Low Volatility Equity Fund selection, making use of both quantitative and qualitative research and analysis to assemble a portfolio of low-beta, or low-risk, equity securities that we believe will replicate the broad market’s performance but with lower volatility. Stock selection contributed positively to the fund’s relative outperformance during the past six months. At the same time, however, the fund’s options strategy, which we use to further reduce volatility and enhance risk-adjusted returns, worked against us for the most part. Would you expand on why the options strategy detracted during this volatile period? Adrian: The fund performed well during periods of heightened volatility — in August and again later in the period — because of its low-volatility bias and also because of the downside protection of its options strategy. But the same overall strategy detracted from fund performance during the period in October2015 when the U.S. stock market experienced such a rapid snapback recovery. Shareholders may recall that the fund implements its underlying options strategy in an effort to reduce volatility in the portfolio and smooth out its long-term performance. To accomplish this, we write (or sell) short-term index call options on the S&P 500. In so doing, the fund earns a premium, but foregoes the potential of realizing unusually high returns in the short term, should they occur. This This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Low Volatility Equity Fund 5 call-writing strategy is negatively correlated to equity returns, but can detract from relative performance when equity returns rise sharply, as they did during October2015. We also buy long-term index put options. Puts — which give us the right to sell assets at an agreed-upon price — are expensive to purchase and can reduce returns, but they also can lower volatility enough to improve the portfolio’s risk-adjusted return potential. In essence, our option strategies allow us to sell some potential upside performance in order to provide greater downside protection in the event of broad losses at the index level. Overall, during the past six months, our options strategy proved to be a drag on the fund’s results versus the S&P 500. The call-writing strategy put a lid on realizing the full measure of gains during the market’s rally in October, and while our put-option buying helped provide downside protection during the market’s pullback, puts are expensive to purchase, and we lost money buying them. Rob and I actively manage our options strategies to reflect our current expectations of market volatility, and we will adjust our use of these strategies based on anticipated changes with the intent of smoothing out the long-term effects of the market’s inevitable ups and downs. Which of the fund’s individual holdings contributed the most to its relative performance? Rob: Two consumer staples stocks — fast-food retailer McDonald’s and tobacco-products manufacturer Altria Group — topped the list of contributors to the fund’s performance versus the S&P 500. We viewed both of these stocks as low-beta, stable cash-flow This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Low Volatility Equity Fund generators, which would tend to withstand market volatility, and that thesis proved to be accurate during the six-month period. Large overweight positions in both stocks helped the fund’s relative results. Similarly, a substantial overweight in The Southern Company, an electric utility, was beneficial, as this holding in the defensive utilities sector stood up to the market’s volatility better than the average S&P 500 stock. This holding was sold by period-end. An underweight position in consumer electronics giant Apple was beneficial as well, as the company’s growth trajectory faltered a bit on concerns about its current and future earnings prospects. Choosing not to hold positions in biopharmaceutical company Gilead Sciences and financial services behemoth Citigroup also contributed to relative performance, as these higher-beta stocks lagged during the market’s pullback. Which stocks detracted from the fund’s relative results? Adrian: Three major names in the information technology sector — Alphabet, the holding company for search engine Google’s multiple enterprises; software giant Microsoft; and social media pioneer Facebook — performed well during the period, and the fund missed out on much of that upswing because it held no position in Alphabet or Facebook and a significant underweight in Microsoft. These three stalwarts of the S&P 500 are higher-beta stocks and tend not to fit the fund’s low-volatility profile. Conversely, the fund held solid overweights in corrugated packaging manufacturer WestRock, office products retailer Staples, and department store chain Macy’s —and all three of these holdings detracted from the fund’s relative performance and were sold during the period. WestRock’s share price was negatively impacted by disappointing earnings. Staples, too, had an unspectacular period, mainly due to investors’ concerns about whether the Federal Trade Commission would approve the company’s proposed merger with Office Depot. Macy’s continued to lag based on earnings disappointments and concerns about its restructuring plans. What is your outlook for the equity markets over the next several months? Rob: After a run of nearly seven years, we believe that the equity market now appears to be firmly in correction mode. The price of energy continues to drop as global economic growth remains sluggish. With the Fed’s quarter-point hike of short-term interest rates in December, it appears that the credit markets may be tightening. U.S. industrial production recently rolled over into negative territory. While these signs may point toward a greater risk of recession, our base case outlook does not foresee such an eventuality occurring anytime soon. Yes, the pace of U.S. economic growth may indeed be slowing, but employment growth has been relatively strong so far this year, and we do not expect the economy to start contracting and lead us into recession in the near term. Looking ahead, however, we would expect 2016 to continue being a time of uncertainty and volatility for U.S. equity investors. Gentlemen, thank you for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Low Volatility Equity Fund 7 Portfolio Manager Robert J. Schoen is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Stern School of Business, New York University, and a B.A. from Tufts University. Rob joined Putnam in 1997 and has been in the investment industry since 1990. Portfolio Manager Adrian H. Chan , CFA, has an M.B.A. from The Wharton School, University of Pennsylvania, and an A.B. from Harvard University. Adrian has been in the investment industry since he first joined Putnam in 2003. IN THE NEWS The world may be awash in more oil than previously thought — and low oil prices may remain with us for the near term, according to the International Energy Agency (IEA). In January, the per-barrel price of crude dropped below $30, hitting a 12-year low. As Organization of Petroleum Exporting Countries (OPEC) members Iran and Iraq boost oil production and global demand growth slows, supply may exceed consumption by an average of 1.75 million barrels a day in the first six months of 2016, compared with the IEA’s estimate in January of 1.5 million barrels per day. The excess in supply could swell even further if OPEC adds output, the Paris-based IEA noted in its February market report. In January, Iran ramped up oil production following the removal of international oil sanctions, Iraqi volumes notched a record high, and Saudi Arabia, OPEC’s largest producer, “turned up the taps,” the IEA said. For 2016, the IEA has lowered its global oil demand estimates by 100,000 barrels per day, leaving the level of growth for this year unchanged at 1.2 million barrels per day. 8 Low Volatility Equity Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/16 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 13.83% 7.29% 11.54% 8.54% 11.51% 11.51% 12.24% 8.31% 14.66% Annual average 4.62 2.48 3.88 2.90 3.87 3.87 4.11 2.82 4.89 1 year –4.18 –9.69 –4.76 –9.30 –4.80 –5.71 –4.58 –7.92 –3.88 6 months –6.91 –12.26 –7.17 –11.61 –7.14 –8.02 –7.08 –10.33 –6.78 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 1/31/16 Lipper Large-Cap Core S&P 500 Index Funds category average* Life of fund 32.62% 26.30% Annual average 10.34 8.44 1 year –0.67 –2.70 6 months –6.77 –8.52 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 1/31/16, there were 901, 877, and 804 funds, respectively, in this Lipper category. Low Volatility Equity Fund 9 Fund price and distribution information For the six-month period ended 1/31/16 Distributions Class A Class B Class C Class M Class Y Number 1 1 1 1 1 Income $0.156 $0.094 $0.100 $0.092 $0.181 Capital gains Long-term gains 0.147 0.147 0.147 0.147 0.147 Short-term gains 0.258 0.258 0.258 0.258 0.258 Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 7/31/15 $11.58 $12.29 $11.43 $11.41 $11.48 $11.90 $11.59 1/31/16 10.24 10.86 10.13 10.11 10.19 10.56 10.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 16.61% 9.91% 14.18% 11.18% 14.16% 14.16% 14.99% 10.97% 17.46% Annual average 5.67 3.45 4.88 3.88 4.87 4.87 5.14 3.81 5.95 1 year –3.05 –8.62 –3.80 –8.39 –3.84 –4.75 –3.53 –6.91 –2.83 6 months –2.36 –7.97 –2.76 –7.40 –2.71 –3.64 –2.59 –6.00 –2.23 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 10 Low Volatility Equity Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 7/31/15* 1.20% 1.95% 1.95% 1.70% 0.95% Total annual operating expenses for the fiscal year ended 7/31/15 1.40% 2.15% 2.15% 1.90% 1.15% Annualized expense ratio for the six-month period ended 1/31/16 1.20% 1.95% 1.95% 1.70% 0.95% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Restated to reflect current fees. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/15 to 1/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $5.82 $9.45 $9.45 $8.24 $4.61 Ending value (after expenses) $930.90 $928.30 $928.60 $929.20 $932.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Low Volatility Equity Fund 11 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/16, use the following calculation method. To find the value of your investment on 8/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $6.09 $9.88 $9.88 $8.62 $4.82 Ending value (after expenses) $1,019.10 $1,015.33 $1,015.33 $1,016.59 $1,020.36 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Low Volatility Equity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Low Volatility Equity Fund 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2016, Putnam employees had approximately $463,000,000 and the Trustees had approximately $124,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Low Volatility Equity Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Low Volatility Equity Fund 15 The fund’s portfolio 1/31/16 (Unaudited) COMMON STOCKS (95.1%)* Shares Value Aerospace and defense (6.2%) Boeing Co. (The) 3,719 $446,763 BWX Technologies, Inc. 2,472 74,012 General Dynamics Corp. 5,545 741,755 Honeywell International, Inc. 274 28,277 Lockheed Martin Corp. 247 52,117 Northrop Grumman Corp. 3,841 710,815 Raytheon Co. 5,956 763,797 Air freight and logistics (1.7%) United Parcel Service, Inc. Class B 8,452 787,726 Airlines (—%) Southwest Airlines Co. 559 21,030 Auto components (0.4%) Gentex Corp. 1,992 27,270 Visteon Corp. 2,155 144,126 Banks (4.8%) PNC Financial Services Group, Inc. (The) 7,269 629,859 Popular, Inc. (Puerto Rico) 2,949 74,138 TCF Financial Corp. 5,032 60,434 U.S. Bancorp 7,065 283,024 Wells Fargo & Co. 23,244 1,167,546 Beverages (3.1%) Constellation Brands, Inc. Class A 4,800 731,904 PepsiCo, Inc. 6,869 682,092 Chemicals (0.7%) Ecolab, Inc. 997 107,546 Scotts Miracle-Gro Co. (The) Class A 950 65,246 Sherwin-Williams Co. (The) 625 159,794 Commercial services and supplies (1.3%) Copart, Inc. † 2,112 70,773 Waste Management, Inc. 9,761 516,845 Communications equipment (3.3%) Brocade Communications Systems, Inc. 14,136 112,805 Cisco Systems, Inc. 38,811 923,314 Juniper Networks, Inc. 20,746 489,606 Consumer finance (3.6%) Capital One Financial Corp. 11,329 743,409 Discover Financial Services 1,357 62,137 SLM Corp. † 18,885 120,864 Synchrony Financial † 24,794 704,645 16 Low Volatility Equity Fund COMMON STOCKS (95.1%)* cont. Shares Value Containers and packaging (1.6%) AptarGroup, Inc. 915 $66,704 Avery Dennison Corp. 4,229 257,504 Bemis Co., Inc. 2,118 101,389 Crown Holdings, Inc. † 2,260 103,689 Graphic Packaging Holding Co. 11,015 125,130 Sonoco Products Co. 1,864 73,647 Diversified consumer services (0.4%) ServiceMaster Global Holdings, Inc. † 4,233 178,675 Diversified financial services (0.5%) Voya Financial, Inc. 8,093 247,484 Diversified telecommunication services (2.9%) AT&T, Inc. 10,082 363,557 Verizon Communications, Inc. 19,432 971,017 Electric utilities (2.3%) American Electric Power Co., Inc. 5,004 305,094 Southern Co. (The) 15,378 752,292 Electronic equipment, instruments, and components (0.3%) Dolby Laboratories, Inc. Class A 1,135 40,871 Ingram Micro, Inc. Class A 3,771 106,342 Energy equipment and services (1.4%) Frank’s International NV (Netherlands) 1,982 28,997 Schlumberger, Ltd. 8,263 597,167 Food and staples retail (2.6%) Kroger Co. (The) 18,731 726,950 Sysco Corp. 10,383 413,347 Wal-Mart Stores, Inc. 504 33,445 Food products (0.6%) Hormel Foods Corp. 3,624 291,406 Health-care providers and services (5.0%) AmerisourceBergen Corp. 7,292 653,072 Cardinal Health, Inc. 6,956 566,010 DaVita HealthCare Partners, Inc. † 4,754 319,088 McKesson Corp. 3,991 642,471 MEDNAX, Inc. † 1,746 121,277 Hotels, restaurants, and leisure (2.2%) Hyatt Hotels Corp. Class A † 1,684 65,137 McDonald’s Corp. 7,651 947,041 Household products (1.4%) Clorox Co. (The) 457 58,976 Colgate-Palmolive Co. 8,711 588,254 Low Volatility Equity Fund 17 COMMON STOCKS (95.1%)* cont. Shares Value Insurance (3.4%) Allied World Assurance Co. Holdings AG 4,309 $157,666 American Financial Group, Inc. 1,527 108,386 Aspen Insurance Holdings, Ltd. 1,851 86,090 Assurant, Inc. 740 60,169 Endurance Specialty Holdings, Ltd. 1,241 76,855 Everest Re Group, Ltd. 797 142,615 Hanover Insurance Group, Inc. (The) 287 23,388 ProAssurance Corp. 1,215 60,896 Reinsurance Group of America, Inc. 990 83,388 RenaissanceRe Holdings, Ltd. 1,208 136,081 Validus Holdings, Ltd. 2,643 116,926 XL Group PLC 13,288 481,823 Internet software and services (1.5%) eBay, Inc. † 27,836 653,033 Match Group, Inc. † S 3,777 47,401 IT Services (9.0%) Accenture PLC Class A 6,589 695,403 Amdocs, Ltd. 3,350 183,379 Automatic Data Processing, Inc. 9,196 764,096 Broadridge Financial Solutions, Inc. 2,471 132,347 Computer Sciences Corp. 2,757 88,417 CoreLogic, Inc. † 2,032 72,542 CSRA, Inc. 3,132 83,875 DST Systems, Inc. 2,926 308,430 Fidelity National Information Services, Inc. 2,817 168,259 Fiserv, Inc. † 4,534 428,735 Gartner, Inc. † 1,500 131,835 Genpact, Ltd. † 3,231 77,286 Leidos Holdings, Inc. S 1,862 85,875 Paychex, Inc. 11,817 565,562 Vantiv, Inc. Class A † 7,672 360,968 Life sciences tools and services (2.6%) Bio-Rad Laboratories, Inc. † 499 63,677 Charles River Laboratories International, Inc. † 776 57,602 PerkinElmer, Inc. 3,003 145,105 Thermo Fisher Scientific, Inc. 5,664 747,988 Waters Corp. † 1,445 175,148 Machinery (0.5%) Allison Transmission Holdings, Inc. 8,767 208,567 Media (2.8%) John Wiley & Sons, Inc. Class A 959 40,086 Liberty Media Corp. Class A † 3,318 121,505 MSG Networks, Inc. † 2,510 43,900 News Corp. Class B 2,779 37,100 Omnicom Group, Inc. 320 23,472 18 Low Volatility Equity Fund COMMON STOCKS (95.1%)* cont. Shares Value Media cont. Sirius XM Holdings, Inc. † 104,205 $385,559 Thomson Reuters Corp. (Canada) 4,175 156,145 Twenty-First Century Fox, Inc. 16,834 456,201 Multi-utilities (0.9%) PG&E Corp. 7,802 428,408 Multiline retail (3.2%) Dollar General Corp. 9,691 727,406 Target Corp. 10,541 763,379 Oil, gas, and consumable fuels (3.9%) Exxon Mobil Corp. 17,037 1,326,330 Occidental Petroleum Corp. 6,096 419,588 World Fuel Services Corp. 1,519 59,165 Pharmaceuticals (5.8%) Johnson & Johnson 12,709 1,327,329 Merck & Co., Inc. 6,962 352,765 Pfizer, Inc. 32,644 995,316 Real estate investment trusts (REITs) (4.1%) American Capital Agency Corp. 23,423 399,831 Annaly Capital Management, Inc. 9,437 89,652 AvalonBay Communities, Inc. 2,963 508,125 Care Capital Properties, Inc. 2,219 66,437 Chimera Investment Corp. 9,286 115,054 Equity Commonwealth † 2,537 68,220 Four Corners Property Trust, Inc. 3,336 56,378 MFA Financial, Inc. 12,221 77,603 Public Storage 823 208,680 Starwood Property Trust, Inc. 10,260 195,350 Two Harbors Investment Corp. 12,264 93,206 Semiconductors and semiconductor equipment (1.8%) Maxim Integrated Products, Inc. 19,476 650,498 Xilinx, Inc. 3,222 161,970 Software (1.0%) Microsoft Corp. 5,934 326,904 Synopsys, Inc. † 3,260 139,854 Specialty retail (2.6%) AutoZone, Inc. † 865 663,792 Home Depot, Inc. (The) 858 107,902 O’Reilly Automotive, Inc. † 1,610 420,049 Technology hardware, storage, and peripherals (1.4%) Apple, Inc. 6,461 628,914 Textiles, apparel, and luxury goods (1.9%) NIKE, Inc. Class B 14,149 877,379 Low Volatility Equity Fund 19 COMMON STOCKS (95.1%)* cont. Shares Value Tobacco (2.1%) Altria Group, Inc. 15,561 $950,933 Water utilities (0.3%) American Water Works Co., Inc. 2,061 133,780 Total common stocks (cost $42,738,888) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.2%)* strike price amount Value SPDR S&P rust (Put) Jan-17/$145.00 $38,817 $145,958 SPDR S&P rust (Put) Dec-16/164.00 36,073 222,798 SPDR S&P rust (Put) Nov-16/170.00 38,429 260,157 SPDR S&P rust (Put) Oct-16/163.00 37,204 185,808 SPDR S&P rust (Put) Sep-16/153.00 38,817 117,247 SPDR S&P rust (Put) Aug-16/150.00 38,817 86,237 Total purchased options outstanding (cost $1,310,823) INVESTMENT COMPANIES (1.8%)* Shares Value SPDR S&P rust 4,253 $824,529 Total investment companies (cost $790,394) SHORT-TERM INVESTMENTS (4.4%)* Shares Value Putnam Cash Collateral Pool, LLC 0.53% d 116,875 $116,875 Putnam Short Term Investment Fund 0.39% L 675,470 675,470 SSgA Prime Money Market Fund Class N 0.31% P 1,240,000 1,240,000 Total short-term investments (cost $2,032,345) TOTAL INVESTMENTS Total investments (cost $46,872,450) Key to holding’s abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $45,887,443. † This security is non-income-producing. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). 20 Low Volatility Equity Fund S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $86,934 to cover certain derivative contracts. WRITTEN OPTIONS OUTSTANDING at 1/31/16 (premiums $91,990) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Feb-16/$202.00 $68,761 $40,198 SPDR S&P rust (Call) Feb-16/200.00 34,177 24,477 SPDR S&P rust (Call) Feb-16/198.50 34,327 26,700 SPDR S&P rust (Call) Feb-16/204.00 34,344 689 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,186,124 $—­ $—­ Consumer staples 4,477,307 —­ —­ Energy 2,431,247 —­ —­ Financials 7,506,359 —­ —­ Health care 6,166,848 —­ —­ Industrials 4,422,477 —­ —­ Information technology 8,428,521 —­ —­ Materials 1,060,649 —­ —­ Telecommunication services 1,334,574 —­ —­ Utilities 1,619,574 —­ —­ Total common stocks —­ —­ Investment companies 824,529 —­ —­ Purchased options outstanding —­ 1,018,205 —­ Short-term investments 1,915,470 116,875 —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $—­ $(92,064) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Low Volatility Equity Fund 21 Statement of assets and liabilities 1/31/16 (Unaudited) ASSETS Investment in securities, at value, including $115,207 of securities on loan (Note 1): Unaffiliated issuers (identified cost $46,080,105) $46,716,414 Affiliated issuers (identified cost $792,345) (Notes 1 and 5) 792,345 Dividends and interest receivable 42,571 Receivable for shares of the fund sold 44,336 Receivable for investments sold 35,068 Prepaid assets 16,346 Total assets LIABILITIES Payable for investments purchased 236,571 Payable for compensation of Manager (Note 2) 8,311 Payable for custodian fees (Note 2) 4,778 Payable for investor servicing fees (Note 2) 15,883 Payable for Trustee compensation and expenses (Note 2) 610 Payable for administrative services (Note 2) 451 Payable for distribution fees (Note 2) 2,323 Written options outstanding, at value (premiums $91,990) (Notes 1 and 3) 92,064 Collateral on securities loaned, at value (Note 1) 116,875 Collateral on certain derivative contracts, at value (Note 1) 1,240,000 Other accrued expenses 41,771 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $47,612,881 Undistributed net investment income (Note 1) 86,327 Accumulated net realized loss on investments (Note 1) (2,448,000) Net unrealized appreciation of investments 636,235 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($4,534,931 divided by 442,683 shares) $10.24 Offering price per class A share (100/94.25 of $10.24)* $10.86 Net asset value and offering price per class B share ($681,081 divided by 67,266 shares)** $10.13 Net asset value and offering price per class C share ($873,504 divided by 86,434 shares)** $10.11 Net asset value and redemption price per class M share ($314,177 divided by 30,820 shares) $10.19 Offering price per class M share (100/96.50 of $10.19)* $10.56 Net asset value, offering price and redemption price per class Y share ($39,483,750 divided by 3,853,999 shares) $10.24 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 22 Low Volatility Equity Fund Statement of operations Six months ended 1/31/16 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $441) $777,749 Interest (including interest income of $316 from investments in affiliated issuers) (Note 5) 348 Securities lending (Note 1) 508 Total investment income EXPENSES Compensation of Manager (Note 2) 151,970 Investor servicing fees (Note 2) 47,756 Custodian fees (Note 2) 7,707 Trustee compensation and expenses (Note 2) 1,632 Distribution fees (Note 2) 13,580 Administrative services (Note 2) 757 Auditing and tax fees 21,789 Blue sky expense 31,556 Other 14,323 Fees waived and reimbursed by Manager (Note 2) (44,651) Total expenses Expense reduction (Note 2) (4) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 236,159 Net realized loss on written options (Notes 1 and 3) (907,445) Net unrealized depreciation of investments and written options during the period (3,262,184) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Low Volatility Equity Fund 23 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/16* Year ended 7/31/15 Operations: Net investment income $532,190 $530,611 Net realized gain (loss) on investments (671,286) 1,719,157 Net unrealized appreciation (depreciation) of investments (3,262,184) 920,074 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (60,790) (6,853) Class B (6,091) — Class C (7,600) — Class M (1,047) (273) Class Y (697,060) (256,420) Net realized short-term gain on investments Class A (46,439) — Class B (7,722) — Class C (9,057) — Class M (1,357) — Class Y (458,952) — From net realized long-term gain on investments Class A (111,380) (96,169) Class B (18,520) (12,978) Class C (21,724) (15,399) Class M (3,253) (6,975) Class Y (1,100,769) (1,527,983) Increase from capital share transactions (Note 4) 635,229 22,310,688 Total increase (decrease) in net assets NET ASSETS Beginning of period 51,205,255 27,647,775 End of period (including undistributed net investment income of $86,327 and $326,725, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 24 Low Volatility Equity Fund This page left blank intentionally. Low Volatility Equity Fund 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ January 31, 2016** $11.58­ .11­ (.88) (.16) (.41) $10.24­ * $4,535­ .60* .99* 79* July 31, 2015­ 11.17­ .12­ .76­ .88­ (.03) (.44) 11.58­ 7.91­ 4,783­ 1.20­ 1.00­ 123­ July 31, 2014­ 10.31­ .10­ .92­ 1.02­ (.16) —­ 11.17­ 9.91­ 2,388­ 1.20­ .89­ 91­ July 31, 2013† 10.00­ .02­ .29­ .31­ —­ —­ —­ 10.31­ * 3,776­ .45* .23* 17* Class B­ January 31, 2016** $11.43­ .07­ (.87) (.09) (.41) $10.13­ * $681­ .98* .63* 79* July 31, 2015­ 11.08­ .02­ .77­ .79­ —­ (.44) 11.43­ 7.13­ 648­ 1.95­ .20­ 123­ July 31, 2014­ 10.28­ .01­ .92­ .93­ (.13) —­ 11.08­ 9.11­ 264­ 1.95­ .08­ 91­ July 31, 2013† 10.00­ (.01) e .29­ .28­ —­ —­ —­ 10.28­ * 77­ .73* (.14)* e 17* Class C­ January 31, 2016** $11.41­ .07­ (.86) (.10) (.41) $10.11­ * $874­ .98* .63* 79* July 31, 2015­ 11.07­ .03­ .75­ .78­ —­ (.44) 11.41­ 7.04­ 642­ 1.95­ .24­ 123­ July 31, 2014­ 10.28­ (.02) .95­ .93­ (.14) —­ 11.07­ 9.12­ 299­ 1.95­ (.13) 91­ July 31, 2013† 10.00­ — f .28­ .28­ —­ —­ —­ 10.28­ * 65­ .73* .01* 17* Class M­ January 31, 2016** $11.48­ .09­ (.88) (.09) (.41) $10.19­ * $314­ .86* .88* 79* July 31, 2015­ 11.12­ .06­ .76­ .82­ (.02) (.44) 11.48­ 7.35­ 139­ 1.70­ .52­ 123­ July 31, 2014­ 10.29­ .04­ .92­ .96­ (.13) —­ 11.12­ 9.34­ 157­ 1.70­ .33­ 91­ July 31, 2013† 10.00­ — f .29­ .29­ —­ —­ —­ 10.29­ * 20­ .63* .02* 17* Class Y­ January 31, 2016** $11.59­ .12­ (.88) (.18) (.41) $10.24­ * $39,484­ .48* 1.12* 79* July 31, 2015­ 11.19­ .15­ .76­ .91­ (.07) (.44) 11.59­ 8.19­ 44,993­ .95­ 1.27­ 123­ July 31, 2014­ 10.32­ .12­ .92­ 1.04­ (.17) —­ 11.19­ 10.16­ 24,539­ .95­ 1.15­ 91­ July 31, 2013† 10.00­ .04­ .28­ .32­ —­ —­ —­ 10.32­ * 25,991­ .35* .37* 17* * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to July 31, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets January 31, 2016 0.09% July 31, 2015 0.20 July 31, 2014 0.53 July 31, 2013 0.58 e The net investment income ratio and per share amount shown for the period ended may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 26 Low Volatility Equity Fund Low Volatility Equity Fund 27 Notes to financial statements 1/31/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through January 31, 2016. Putnam Low Volatility Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek a total return comparable to that of the U.S. equity markets, but with lower volatility, over a market cycle (generally at least three years or more). The fund invests mainly in common stocks of large U.S. companies across all sectors. The fund expects to allocate its investments across sectors so that the fund’s portfolio approximately reflects sector weightings across the broader equity markets. Within each sector, the fund generally focuses its investments on those stocks that Putnam Management believes are likely to have lower sensitivity to broader market or sector movements. Putnam Management refers to these stocks as “low beta” stocks. Beta is a measurement of a stock’s anticipated sensitivity to price movements in a particular market, as measured by a market or sector index. A stock with a beta higher than 1.0 is generally expected to be more volatile than the index, and a stock with a beta of less than 1.0 should be less volatile than the index and may be expected to rise and fall in price more slowly than the market or sector. Putnam Management generally emphasizes investments within each sector in low beta stocks (measured relative to the S&P 500 Index) because Putnam Management believes that, over a full market cycle (generally at least three years or more), a portfolio of low beta stocks may be able to earn investment returns comparable to market returns, but with less volatility than the market, thus earning an attractive risk-adjusted return relative to the market. Under normal circumstances, the fund invests at least 80% of its net assets in equity investments. This policy may be changed only after 60 days’ notice to shareholders. The fund intends to write (sell) call options, generally on equity indices but also on individual portfolio securities. The fund sells call options to earn premium income. Selling call options may also reduce the volatility of the fund’s portfolio. The fund intends to buy put options, generally on equity indices but also on individual portfolio securities. The fund buys put options to reduce the volatility of the fund’s portfolio by protecting the fund from the impact of significant market declines. In addition to call options and put options, the fund may use derivatives, such as futures, options, warrants and swap contracts, for hedging purposes and to adjust the return and volatility characteristics of the fund’s investments. Putnam Management may also make other investments, including in derivatives, intended to protect the fund from market volatility, or to take advantage of the potential for returns from instruments that perform well during periods of market volatility. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends, as well as general market conditions when deciding whether to buy or sell investments. As noted above, Putnam Management will also consider the fund’s overall exposure to each sector. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles 28 Low Volatility Equity Fund generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Low Volatility Equity Fund 29 Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Options contracts The fund uses options contracts to generate additional income for the portfolio, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $66,898 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income 30 Low Volatility Equity Fund on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $116,875 and the value of securities loaned amounted to $115,207. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. The aggregate identified cost on a tax basis is $46,955,920, resulting in gross unrealized appreciation and depreciation of $2,384,389 and $1,831,550, respectively, or net unrealized appreciation of $552,839. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Low Volatility Equity Fund 31 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2016, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.95% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $16,135 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $28,516 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $4,482 ClassM 168 ClassB 672 ClassY 41,699 ClassC 735 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $4 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $33, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 32 Low Volatility Equity Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00% and 0.75% of the average net assets attributable to classA, classB, classC and classM shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $5,751 ClassM 635 ClassB 3,439 Total ClassC 3,755 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,359 and no monies from the sale of classA and classM shares, respectively, and received $650 and $236 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $37,669,422 $39,360,795 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Low Volatility Equity Fund 33 Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $235,156 $73,287 Options opened 1,248,848 579,109 Options exercised — — Options expired (1,109,336) (444,565) Options closed (203,059) (115,841) Written options outstanding at the end of the reporting period $171,609 $91,990 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 118,925 $1,261,342 317,817 $3,641,682 Shares issued in connection with reinvestment of distributions 20,087 213,723 8,879 101,223 139,012 1,475,065 326,696 3,742,905 Shares repurchased (109,538) (1,199,998) (127,295) (1,447,087) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 13,801 $152,982 33,489 $381,870 Shares issued in connection with reinvestment of distributions 3,070 32,332 1,148 12,978 16,871 185,314 34,637 394,848 Shares repurchased (6,315) (68,227) (1,771) (20,063) Net increase Six months ended 1/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 36,398 $391,723 29,722 $336,260 Shares issued in connection with reinvestment of distributions 3,652 38,381 1,364 15,398 40,050 430,104 31,086 351,658 Shares repurchased (9,898) (105,028) (1,804) (20,447) Net increase 34 Low Volatility Equity Fund Six months ended 1/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 19,307 $199,607 1,885 $21,262 Shares issued in connection with reinvestment of distributions 534 5,657 639 7,247 19,841 205,264 2,524 28,509 Shares repurchased (1,099) (12,176) (4,595) (51,001) Net increase (decrease) Six months ended 1/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 55,577 $608,750 2,336,709 $26,761,063 Shares issued in connection with reinvestment of distributions 144,925 1,542,000 104,564 1,190,990 200,502 2,150,750 2,441,273 27,952,053 Shares repurchased (229,369) (2,425,839) (750,962) (8,620,687) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned 1,101 classM shares of the fund (3.6% of classM shares outstanding), valued at $11,219. At the close of the reporting period, three shareholders of record owned 27.2%, 24.2% and 7.5%, respectively, of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $375,842 $5,136,023 $4,836,395 $316 $675,470 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $230,000 Written equity option contracts (contract amount) (Note 3) $170,000 Low Volatility Equity Fund 35 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation $1,018,205 depreciation $92,064 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(252,520) $(252,520) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $199,705 $199,705 Total 36 Low Volatility Equity Fund Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Citibank, N.A. JPMorgan Chase Bank N.A. Total Assets: Purchased options** # $— $445,965 $572,240 $1,018,205 Total Assets $— Liabilities: Written options # 66,898 689 24,477 92,064 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $445,276 $547,763 Net amount $(66,898) $— $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Low Volatility Equity Fund 37 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 38 Low Volatility Equity Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Low Volatility Equity Fund 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Low Volatility Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Low Volatility Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 25, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 25, 2016
